 Case: 4:19-cv-02532-HEA Doc. #: 36 Filed: 01/21/21 Page: 1 of 3 PageID #: 269


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

BARBARA FLANIGAN,                         )
                                          )
             Plaintiff,                   )
                                          )
      vs.                                 )            Case No: 4:19CV2532 HEA
                                          )
C R BARD INCORPORATED, et al.,            )
                                          )
             Defendants.                  )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Dismiss, [Doc. No.

32]. Plaintiff has not responded to the Motion. For the reasons set forth below, the

Motion is granted.

      On June 16, 2020, Defendants filed a Suggestion of Death regarding

Plaintiff Barbara Flanigan. On September 14, 2020, all attorneys for the Plaintiff

filed a Motion to Withdraw as Counsel wherein they requested that Plaintiff be

granted a 60 day stay to retain new counsel. Plaintiff’s attorneys certified that they

had attempted to confer with Roger Flanigan but that he did not respond to their

communications. The Court granted the Motion to Withdraw and granted Plaintiff

20 days to have new counsel enter an appearance.

      On October 6, 2020, Defendants filed the instant Motion to Dismiss on the

basis that no new counsel had entered an appearance on behalf of Plaintiff during

the 20-day time frame allotted by the Court. Federal Rule of Civil Procedure 41(b)
 Case: 4:19-cv-02532-HEA Doc. #: 36 Filed: 01/21/21 Page: 2 of 3 PageID #: 270


allows for the dismissal of a cause of action due to a plaintiff’s failure to comply

with a court order. See F.R.C.P. 41(b). “The district’s court exercise of this power

is within the ‘permissible range of its discretion’ if there has been a clear record of

delay or contumacious conduct by the plaintiff.” American Inmate Paralegal

Assoc. v. Cline, 859 F.2d 59, 62 (8th Cir. 1988) quoting Brown v. Frey, 806 F.2d

801, 803 (8th Cir. 1986). “Pro se litigants are not excused from complying with

court orders or substantive and procedural law.” Id. citing Burgs v. Sissel, 745 F.2d

526, 528 (8th Cir. 1984). To date, Plaintiff has not complied with the Court's Order

to retain new counsel.

      Additionally, Federal Rule of Civil Procedure 25(a)(1) provides that “[i]f a

party dies and the claim is not extinguished, the court may order substitution of the

proper party…. If the motion is not made within 90 days after service of a

statement noting the death, the action by or against the decedent must be

dismissed.” More than 90 days have passed since Defendants filed their Suggestion

of Death and no proper party has been substituted for Barbara Flanigan.

      Plaintiff has taken no action in this case since June 16, 2020. This matter

will be dismissed for failure to prosecute and for failure to substitute party after

Plaintiff Barbara Flanigan’s death.

      Accordingly,




                                          -2-
 Case: 4:19-cv-02532-HEA Doc. #: 36 Filed: 01/21/21 Page: 3 of 3 PageID #: 271


      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, [Doc.

No. 32], is GRANTED. This matter is dismissed, without prejudice, for failure to

prosecute.

      Dated this 21st day of January, 2021.




                                         __________________________________
_________________________________
                                         HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                       -3-
